UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 4) Under the Securities Exchange Act of 1934 Information Services Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45675Y104 (CUSIP Number) December31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No.45675Y104 1. Names of Reporting Persons Michael P. Connors 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,698,250 (See Item 4) 6. Shared Voting Power 0 7. Sole Dispositive Power 2,698,250 (See Item 4) 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,698,250 (See Item 4) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 7.46% (See Item 4) Type of Reporting Person (See Instructions) IN 2 Item 1. (a)Name of Issuer: Information Services Group,Inc. (b)Address of Issuer’s Principal Executive Offices Two Stamford Plaza 281 Tresser Boulevard Stamford, CT 06901 Item 2. (a)Name of Person Filing Michael P. Connors (b)Address of Principal Business Office or, if none, Residence Two Stamford Plaza 281 Tresser Boulevard Stamford, CT 06901 (c)Citizenship Michael P. ConnorsUnited States (d)Title of Classof Securities Common Stock (e)CUSIP Number 45675Y104 Item 3.If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b)or (c), check whether theperson filing is a: Not Applicable Item 4.Ownership (a)Amount Beneficially Owned: Michael P. Connors2,698,250 Mr. Connors holds 2,698,250 shares of common stock. 3 On January 7, 2011, Mr. Connors received a grant of 200,000 restricted stock units which vest in 4 equal installments on each of the first, second, third and fourth anniversaries of January 7, 2011 (or earlier in the event of a change of control of ISG or such officer's death or disability). Mr. Connors previously held 1,625,000 warrants entitling him to purchase 1,625,000 shares of common stock that expired unexercised on January 31, 2011. (b)Percent of Class: Michael P. Connors7.46% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote: Michael P. Connors2,698,250 (ii)Shared power to vote or to direct the vote: Michael P. Connors0 (iii)Sole power to dispose or to direct the disposition of: Michael P. Connors2,698,250 (iv)Shared power to dispose or to direct the disposition of: Michael P. Connors0 Item 5Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following []. Item 6Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not Applicable Item 8.Identification and Classification of Members of the Group Not Applicable 4 Item 9.Notice of Dissolution of a Group Not Applicable Item 10.Certification Not Applicable Exhibits Not applicable 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February14, 2012 Date /s/ Michael P. Connors Signature Michael P. Connors Name Chairman and Chief Executive Officer Title 6
